PER CURIAM.
The District Judge was right in the conclusion announced in his charge to the jury. The funds were held by the bank in trust for school purposes, and were not subject to garnishment; and this clearly appears from section 1320 of the Revised Statutes of Louisiana of 1870. That section is in the following words:
“Property dedicated to the use and belonging to public schools, or employed by municipal corporations for that purpose, shall be and is hereby exempted from seizure.”
See, also, Meriwether v. Garrett, 102 U. S. 472, 26 L. Ed. 197.
The record discloses that, at the time the garnishments were served and the judgments rendered against the plaintiffs in error, the judgments in their favor stood, as they were originally rendered, against the organization known as the Board of Directors of the City Schools *253of New Orleans. The bank denied having funds of this board, but admitted that it held more than $35,000 to the credit of the Board of Directors of the Public Schools, Parish of Orleans. As to this particular phase of the case we express no opinion, preferring to rest our decision upon the merits of the question submitted.
The judgments should be affirmed; and it is so ordered.